DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“baffle sealing portion” in all claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
baffle sealing portion 320 as seen in Figure 6A and as described in paragraph [0008]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“Peripheral sealing portion” in claims 4-6, 14, 16, and 17.
“Baffle Units” in claim 8. 
Examiner notes that “Peripheral sealing portion” is not being interpreted under 35 U.S.C. 112(f) because claim 4 recites sufficient structure to perform the claimed function. Furthermore, Excimer notes that even though “Baffle Units” recites a placeholder “unit“,  it fails to be modified by functional language . 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 5, 6, and 17 objected to because of the following informalities: 
The term “compressibility", because compressibility is inherent to a gasket/seal etc. and therefore reciting "the compressibility" is not a lack of antecedent basis in the claims whereas not placing "the" in front of "compressibility' is idiomatically improper.
The term “larger” in claims 5 and 17 should be read as “greater”. Examiner notes that Applicant may also need to amend the specification. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation "to partition the first heat exchange medium and the second heat exchange medium" is unclear, a space, a tank or a chamber can be partitioned using a structure, but a medium such as air or water is not typically referred to as being "partitioned" by a structure. To expedite prosecution, Examiner interprets “to partition the first heat exchange medium and the second heat exchange medium" to read as “to partition a first heat exchange medium space and a second heat exchange medium space”. 

Claim 1 recites the limitation " the heat exchange tube”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets "the heat exchange tube" to read as "the plurality of heat exchange tubes”. 


Regarding claim 1, the recitation " baffle sealing portion provided at a portion in contact with the tank baffle" is unclear.  It is unclear as to what element “a portion” is referring to”, perhaps the gasket?     To expedite prosecution, Examiner interprets " baffle sealing portion provided at a portion in contact with the tank baffle" to read as " baffle sealing portion provided at a portion of the gasket in contact with the tank baffle".
Regarding claim 1, the recitation “the support surface includes an inclined surface decreased in height toward an outer side of the header” is unclear, as it’s not clear how a surface (i.e., which is planar and not three-dimensional) can have a decreased height. To expedite prosecution, Examiner interprets “the support surface includes an inclined surface decreased in height toward an outer side of the header” to read as “the support surface includes an inclined surface that inclines downward toward an outer side of the header” 

Claims 2-17 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).
Regarding claim 2, the recitation “the inclined surface gradually decreases in height from the seating surface” is unclear, as it’s not clear how a surface (i.e., which is planar and not three-dimensional) can have a decreased height. To expedite prosecution, Examiner interprets “the inclined surface gradually decreases in height from the seating surface” to read as “the inclined surface inclines downward from the seating surface” 
  Claims 3, 16, and 17 are rejected insofar as they are dependent on claim 2, and therefore include the same error(s).
Regarding claim 4, the recitation “the gasket includes a peripheral sealing portion having a closed ring shape and inserted into the coupling recess” is not clear. Is this peripheral sealing portion being inserted into the coupling recess or the gasket as a whole is inserted into the coupling recess? To expedite prosecution, Examiner interprets “the gasket includes a peripheral sealing portion having a closed ring shape and inserted into the coupling recess” to read as “the gasket includes a peripheral sealing portion having a closed ring shape and wherein the peripheral sealing portion inserted into the coupling recess”.
  Claims 5-7, 10, 13, and 14 are rejected insofar as they are dependent on claim 4, and therefore include the same error(s).

Regarding claim 5, the recitation “the gasket is provided such that compressibility of the peripheral sealing portion is larger than compressibility of the baffle sealing portion” is not clear. It is unclear how the gasket needs to be provided or structured in order to accomplish or meet the remaining limitations of the claim (i.e., "such that compressibility...). To expedite prosecution, Examiner interprets the recitation of claim 5 to be met when the baffle sealing portion of the gasket has a quadrangular cross-sectional shape and the peripheral sealing portion of the gasket has a  circular cross-sectional shape (see page 16 of the specification). 

Regarding claim 6, the recitation “gasket is provided such that compressibility of the peripheral sealing portion is equal to compressibility of the baffle sealing portion” is not clear.  It is unclear how the gasket needs to be provided or structured in order to accomplish or meet the remaining limitations of the claim (i.e., "such that compressibility...). To expedite prosecution, Examiner interprets the recitation of claim 6 to be met when the baffle sealing portion and the peripheral sealing portion have the same cross-sectional shape (see page 15 of the specification). 

 

Regarding claim 9, the recitation “a dummy tube to which a heat exchange medium is not supplied is inserted into the separation space” is unclear, before the installation of the inventive heat exchanger, none of the tubes have a heat exchange medium flowing therethrough. It is not clear whether claim 9 only is intended to encompass limitations which are post-installation and/or during operation. In other words, "to which a heat exchange medium is not supplied' is not sufficiently qualified or explained or defined in terms of whether the tube never has a heat exchange medium supplied and whether air qualifies as a heat exchange medium or not (i.e., are we referring to a vacuum tube?  Moreover, the recitation “a heat exchange medium” is unclear. It is unclear if “a heat exchange medium” is the same first/second heat exchange medium in claim 1 or different. To expedite prosecution, Examiner interprets “a dummy tube to which a heat exchange medium is not supplied is inserted into the separation space” to read as if Applicant is claiming a tube not filled with the first heat exchange medium or the second heat exchange medium.  

 Regarding claim 10, the recitation "an end of the tank" is unclear, since claim 4 requires “an end of the tank”. Is the recitation “an end of the tank" of claim 10 the same recitation “an end of the tank" of claim 4 or different? To expedite prosecution, Examiner interprets both recitations to read as if they are the same structure. 

Regarding claim 11, the recitation "an anti-escape protrusion" is unclear, as it is not clear which structures are intended to be encompassed by this limitation and which structures are intended to be excluded by this limitation. The term "anti-escape protrusion" is not an art term, it is a term coined by the applicant. However, Applicant has failed to define this term in terms of which structures are intended to be encompassed by it. The applicant has failed to define this term either in the specification as filed or in the claims as filed. The specification and the claims only cite an intended use (i.e., “anti-escape") and only generally cite the location of this protrusion without detailing how it is specifically designed and located to accomplish its intended use. To expedite prosecution, Examiner interprets "an anti-escape protrusion" to read as any protrusion that is capable to be used for preventing escape. 

Regarding claim 12, the recitation "an anti-torsion protrusion" is unclear, as it is not clear which structures are intended to be encompassed by this limitation and which structures are intended to be excluded by this limitation. The term " anti-torsion protrusion" is not an art term, it is a term coined by the applicant. However, Applicant has failed to define this term in terms of which structures are intended to be encompassed by it. The applicant has failed to define this term either in the specification as filed or in the claims as filed. The specification and the claims only cite an intended use (i.e., “anti-torsion") and only generally cite the location of this protrusion without detailing how it is specifically designed and located to accomplish its intended use. To expedite prosecution, Examiner interprets "an anti-torsion protrusion" to read as any protrusion that is capable to be used for preventing torsion. 
 
Regarding claim 12, the recitation "in a thickness direction" is not clearly set forth and renders the metes and bounds of protection sought by the claim indefinite. It is not clear if the thickness direction is intended to refer to the thickness of the tank baffle or of the sides or of some other elements. The thickness direction is not defined in any way and can be any direction as written. To expedite prosecution, Examiner interprets "thickness direction" to read as "a direction".
 
Regarding claim 13, the recitation “the tank has a compressibility correction protrusion provided at a position corresponding to the baffle sealing portion during assembly” is unclear as written, as it’s not clear whether the phrase "during assembly" is intended to refer to the step of providing a compressibility correction protrusion during assembly or to the correction protrusion being provided at a position corresponding to the baffle sealing portion only during assembly. Can the protrusion be elsewhere after assembly? To expedite prosecution, Examiner interprets “the tank has a compressibility correction protrusion provided at a position corresponding to the baffle sealing portion during assembly” to read as “the tank has a compressibility correction protrusion provided at a position corresponding to the baffle sealing portion”.

Regarding claim 14, the recitation “the tank has a compressibility correction recess provided at a position corresponding to a connection portion of the peripheral sealing portion and the baffle sealing portion during assembly” is unclear as written, as it’s not clear whether the phrase "during assembly" is intended to refer to the step of providing a compressibility correction recess during assembly or to the correction recess being provided at a position corresponding to the connection portion of the peripheral sealing portion and the baffle sealing portion only during assembly. Can the recess be elsewhere after assembly? To expedite prosecution, Examiner interprets “the tank has a compressibility correction recess provided at a position corresponding to a connection portion of the peripheral sealing portion and the baffle sealing portion during assembly” to read as “the tank has a compressibility correction recess provided at a position corresponding to a connection portion of the peripheral sealing portion and the baffle sealing portion”.
Regarding claim 16, the recitation “the gasket includes a peripheral sealing portion having a closed ring shape and inserted into the coupling recess” is not clear. Is this peripheral sealing portion being inserted into the coupling recess or the gasket as a whole is inserted into the coupling recess? To expedite prosecution, Examiner interprets “the gasket includes a peripheral sealing portion having a closed ring shape and inserted into the coupling recess” to read as “the gasket includes a peripheral sealing portion having a closed ring shape and wherein the peripheral sealing portion inserted into the coupling recess”.
Claim 17 is rejected insofar as it is are dependent on claim 16, and therefore include the same error(s).

Regarding claim 17, the recitation “the gasket is provided such that compressibility of the peripheral sealing portion is equal to or larger than compressibility of the baffle sealing portion” is not clear. It is not clear how the gasket needs to be provided or structured in order to accomplish or meet the remaining limitations of the claim (i.e., "such that compressibility...). To expedite prosecution, Examiner interprets the recitation of claim 17 to be met when the baffle sealing portion of the gasket has  quadrangular cross-sectional shape and peripheral sealing portion of the gasket has the circular cross-sectional shape or when the baffle sealing portion and the peripheral sealing portion having the same cross-sectional shape (see pages 15 and 16 of the specification). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mizuno (US8910704B2).
Regarding claim 1, Mizuno discloses an integrated heat exchanger (see Figure 1) in which a header tank (52) is attached to both ends of a plurality of heat exchange tubes (2: see 5A and 5B header tanks attached to both ends of a plurality of heat exchange tubes 2 in Figure 1), wherein the header tank (52) comprises a tank (5) to which a first heat exchange medium and a second heat exchange medium are supplied (see 5 comprises first tank chamber 501 and second tank chamber 502, see Col. 4 Lines [41-64]),  
a header (51) connected to the heat exchange tube (2: see Figure 6), and a gasket (53) inserted between the tank and the header (see gasket 53, tank 501, and header 51 in Figure 2),  
wherein a tank baffle (524) is installed in the tank to partition the first heat exchange medium and the second heat exchange medium (see 524 in Figure 1 partitions the first tank chamber 501 and the second tank chamber 502),  
the gasket (53) includes a baffle sealing portion (532) provided at a portion in contact with the tank baffle (see Col. 7 Line [58]- Col. 8 Line [15]), the header (51) includes a support surface (514a) provided at a portion in contact with the baffle sealing portion (532: see Col. 7 Line [58]- Col. 8 Line [15]), and the support surface (514a) includes an inclined surface (514a3) decreased in height toward an outer side of the header (see Figure 4). 

Regarding claim 2, Mizuno discloses the support surface (514a) has a planar seating surface (514a2) connected to a tube insertion hole (517) formed at the header (51), and the inclined surface (514a3) gradually decreases in height from the seating surface (514a2: see Figure 4: also see Col. 9 Lines [25-45]). 

Regarding claim 3, Mizuno discloses the inclined surface (514a3) is provided on both ends of the seating surface in a width direction of the seating surface (see Figures 4 and 5 inclined surface 514a3 provided on both ends of each seating surface 514a2 in the width direction: also inclined gasket portion 531c that correspond to the inclined surface 514a3, Col. 7 Lines [1-5]). 

Regarding claim 4, Mizuno discloses the header (51) has a coupling recess (512) into which an end of the tank (521) is inserted (see Figure 2), the gasket (53) includes a peripheral sealing portion having a closed ring shape (531) and inserted into the coupling recess (512) and the baffle sealing portion, and the baffle sealing portion has a shape corresponding to the support surface of the header (see Figures 4-6 and Col. 7 Line [58]- Col. 8 Line [15]). 

Regarding claim 6, Mizuno discloses the gasket (53) is provided such that compressibility of the peripheral sealing portion (531) is equal to compressibility of the baffle sealing portion (532: see Figures 2 and 3 both (531b and 531a) have the same cross-sectional shape).		
Regarding claim 8, Mizuno discloses the tank baffle (524) includes a plurality of baffle units (524a and 524b) and a separation space (503) between the plurality of baffle units (see Figure 1). 
Regarding claim 9, Mizuno discloses a dummy tube to which a heat exchange medium is not supplied is inserted into the separation space, (Mizuno teaches in Col. 5 Lines [22-32] that “The thermally insulating arrangement 43 includes two of the tubes 2, which are connected to the intermediate chambers 503 of the upper and lower header tanks 5. The two tubes 2 of the thermally insulating arrangement 43 are connected to the intermediate chamber 503 of the upper and lower header tanks 5A, 5B and do not conduct fluid such as the coolant. That is, the fluid does not flow through these two tubes 2. In the present embodiment, the thermally insulating arrangement 43 includes the two tubes 2. However, the number of tubes 2 of the thermally insulating arrangement 43 is not limited to this number and may be changed to one or three or more”). 
Regarding claim 10, Mizuno discloses the header (51) includes a bent member (516) pressing and fixing an end of the tank inserted into the coupling recess, (see Col. 5 Line [67]- Col. 6 Line [3]). 

Regarding claim 11, Mizuno discloses the tank has an anti-escape protrusion (523: see Figure 7) fastened to the baffle sealing portion, (see Col. 8 Line [66]- Col. 9 Line [9]). 

Regarding claim 12, Mizuno discloses an anti-torsion protrusion (523: see Figure 7) is provided on both sides of the tank baffle in a thickness direction (see Figure 7 and Col. 8 Line [66]- Col. 9 Line [9]). 

Regarding claim 13, Mizuno discloses the tank (5) has a compressibility correction protrusion (523: see Figure 7) provided at a position corresponding to the baffle sealing portion during assembly (see Figure 7 and Col. 8 Line [66]- Col. 9 Line [9]). 
Regarding claim 14, Mizuno discloses the tank (5) has a compressibility correction recess (522) provided at a position corresponding to a connection portion of the peripheral sealing portion (see element 522a position corresponding to a connection portion of the peripheral sealing portion) and the baffle sealing portion (see element 522b position corresponding to baffle sealing portion) during assembly (see Figures 2, 3, and 7). 
Regarding claim 15, Mizuno discloses the support surface (514a) has a trapezoidal cross section (see Mizuno’s Figures 4 and 5 annotated by Examiner), and the baffle sealing portion (532) has a trapezoidal cross section corresponding to the support surface (see Mizuno’s Figures 4 and 5 annotated by Examiner). 

    PNG
    media_image1.png
    855
    586
    media_image1.png
    Greyscale

Mizuno’s Figures 4 and 5 annotated by Examiner

Regarding claim 16, Mizuno discloses the header (51) has a coupling recess (512) into which an end of the tank (521) is inserted (see Figure 2), the gasket (53) includes a peripheral sealing portion having a closed ring shape (531) and inserted into the coupling recess (512) and the baffle sealing portion, and the baffle sealing portion has a shape corresponding to the support surface of the header(see Figures 4-6 and Col. 7 Line [58]- Col. 8 Line [15]). 
 

Regarding claim 17, Mizuno discloses the gasket (53) is provided such that compressibility of the peripheral sealing portion (531) is equal to  see Figures 2 and 3 both (531b and 531a) have the same cross sectional shape), and the baffle sealing portion has a uniform thickness (the baffle sealing portion 532 has a uniform thickness, otherwise the baffle sealing would fail, since the baffle sealing portion is a symmetric shape).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Mizuno (US8910704B2) in view of Lesueur (US 9057566 B2).

Regarding claim 5, Mizuno teaches, baffle sealing portion (532) of the gasket (53) having rectangular cross section shape (see 531b in Mizuno’s Figure 3). 
Mizuno does not teach the gasket is provided such that compressibility of the peripheral sealing portion is larger than compressibility of the baffle sealing portion. 

However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for cross section shape/the compressibility of Mizuno’s gasket. In this regard, it is noted that use of a gasket that comprises a rectangular cross sectional shape portion and a circular cross sectional shape portion is known in the art, as evidenced by Lesueur et al. (see peripheral sealing portion (3, 3', 4, and 4') that has a circular cross sectional shape and transverse portions that have a rectangular cross sectional shape (5 and 5') in Figures 1 and 2: also see at least Col. 4 Lines [5-15]).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the gasket of Mizuno’s heat exchanger with peripheral sealing portion having a circular cross sectional shape, as taught by Lesueur, since such was a suitable and known provision for providing sealing means for a heat exchanger header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1895-97 (2007)): such modification would provide the benefit of having equal force applied in all directions of the peripheral sealing portion of the gasket due to the physics nature of a circular cross-sectional shape. 
Therefore, the combination of Mizuno and Lesueur teach the gasket is provided such that compressibility of the peripheral sealing portion is larger than compressibility of the baffle sealing portion.

Regarding claim 7, Mizuno further discloses the baffle sealing portion has a uniform thickness, (the baffle sealing portion 532 has a uniform thickness, otherwise the baffle sealing would fail, since the baffle sealing portion is a symmetric shape). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/TAVIA SULLENS/Primary Examiner, Art Unit 3763